UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-4015



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYAN ANDRE KEEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CR-05-3)


Submitted:   August 21, 2006            Decided:   September 14, 2006


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Gott, Danville, Virginia, for Appellant. John L. Brownlee,
United States Attorney, R. Andrew Bassford, Assistant United States
Attorney, Patrick Weede, Third Year Practice Law Student, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Following the denial of his motion to suppress a firearm

as evidence, Bryan Andre Keen was convicted of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000). Keen now appeals, arguing that the district court erred in

denying his motion to suppress evidence of a firearm that was

seized from his person during a search incident to his arrest.

Keen asserts that he was initially seized without reasonable

suspicion of wrongdoing on his part.        Finding no error, we affirm.

             This court reviews the district court’s factual findings

underlying a motion to suppress ruling for clear error, and the

district court’s legal determinations de novo.          Ornelas v. United

States, 517 U.S. 690, 699 (1996); United States v. Bush, 404 F.3d

263, 275 (4th Cir. 2005).          When a suppression motion has been

denied, this court reviews the evidence in the light most favorable

to the Government.      United States v. Grossman, 400 F.3d 212, 216

(4th Cir. 2005).

             With these standards in mind, and having reviewed the

record and the parties’ briefs, we conclude that the officers who

seized Keen did so based on a reasonable articulable suspicion that

Keen   was   engaged   in    criminal   activity.    “[A]n   officer   may,

consistent     with    the    Fourth    Amendment,   conduct    a   brief,

investigatory stop when the officer has a reasonable, articulable

suspicion that criminal activity is afoot.”          Illinois v. Wardlow,


                                   - 2 -
528 U.S. 119, 123 (2000); see Terry v. Ohio, 392 U.S. 1, 30 (1968).

In this case the officers reasonably suspected that Keen was the

fugitive for whom they were searching, and their suspicion was

corroborated by Keen’s furtive behavior. Thus, the totality of the

circumstances   establish      reasonable    suspicion       supporting   the

officers’ decision to approach Keen’s vehicle, and the officers

conducted a lawful Terry stop.      See United States v. Sokolow, 490

U.S. 1, 8 (1999); see also United States v. Mayo, 361 F.3d 802,

807-08 (4th Cir. 2004).

          The   plain   view   presence     of   marijuana    inside   Keen’s

vehicle created probable cause for the officers to arrest Keen and

search him incident to arrest.      Searches incident to arrest are a

well established exception to the warrant requirement.            See United

States v. Thornton, 325 F.3d 189, 192 (4th Cir. 2003).             Once Keen

was removed from the vehicle, he was properly searched and the

officers discovered the firearm.

     Additionally, because the district court sentenced Keen under

an advisory guideline scheme, no Sixth Amendment error occurred.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005) (in

post-Booker sentencing, district court should make all factual

findings appropriate to determination of advisory guideline range).

Therefore, Keen’s pro se Motion to Remand for Re-sentencing is

denied.




                                  - 3 -
           Accordingly, we affirm Keen’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                  - 4 -